HEDRICK, Judge.
The sole question for resolution on this appeal is whether the trial court erred in denying defendant’s timely motions for judgment as of nonsuit.
*709Ted 0. Rhodes appeared at the trial as a witness for the State and testified that on 7 July 1971 he was the president of J & C Sales, Inc., which operated a convenience store in Fayette-ville, N. C. At 9:45 p.m. that night, while Rhodes was working at the store, the defendant and another man came into the store, each carrying a pistol. The defendant ordered Rhodes to open the cash register and give him all the money in it. Rhodes had difficulty opening the cash register, and defendant said to him: “I am going to count to three; if you don’t have that cash register open by the time I count to three, I am going to kill you.” When Rhodes continued to have trouble in opening the cash register, the defendant moved to within a few inches of him and attempted to open the drawer. Rhodes finally succeeded in opening the cash register and gave the defendant $518.16 in cash. Defendant took the money, jerked the store telephone out of the wall, and ran out of the store.
Robbery at common law is the felonious taking of money or goods of any value from the person of another, or in his presence, against his will, by violence or putting him in fear. State v. Lawrence, 262 N.C. 162, 163, 136 S.E. 2d 595, 597 (1964). Armed robbery adds the requirement that the robbery must be “with the use or threatened use of [a firearm] . . . whereby the life of a person is endangered or threatened . ” G.S. 14-87. Viewing the testimony of Rhodes in the light most favorable to the State, it is clear that the evidence is sufficient to require submission of the case to the jury and to support a conviction for robbery with a firearm.
In this trial, we find no error.
No error.
Judges Morris and Baley concur.